Exhibit 10.19

 

FIRST AMENDMENT TO AMENDED AND RESTATED
BUSINESS MANAGEMENT AND SHARED SERVICES AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED BUSINESS MANAGEMENT AND SHARED
SERVICES AGREEMENT (this “Amendment”), dated as of May 12, 2011, by and between
Five Star Quality Care, Inc., a Maryland corporation (the “Company”), and Reit
Management & Research LLC, a Delaware limited liability company (“RMR”).

 

WHEREAS, the Company and RMR are parties to an Amended and Restated Business
Management and Shared Services Agreement, dated as of January 4, 2010 (the
“Business Management Agreement”); and

 

WHEREAS, the Company and the RMR wish to amend the Business Management Agreement
as further provided in this Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.                                       Section 2.3(a) of the Business
Management Agreement is hereby replaced in its entirety to read as follows:

 

PAYMENT FOR SERVICES.  RMR shall be paid a fee for the Services provided to the
Company under this Agreement (the “Fee”) equal to 0.6% of Revenues as
hereinafter defined.  “Revenues” are the total revenues of the Company from all
sources reportable under generally accepted accounting principles in the United
States (“GAAP”) less any revenues reportable by the Company with respect to
facilities and other properties for which the Company provides management
services plus the gross revenues at those facilities and other properties
determined in accordance with GAAP.  The Fee shall be estimated and paid monthly
by the Company in advance based upon the prior calendar month’s Revenues, and
such payment shall be paid within 15 calendar days of the end of the applicable
prior calendar month unless otherwise agreed.  The calculation of the fee for
any month shall be based upon the Company’s monthly financial statements and
shall be in reasonable detail.  A copy of the computations shall promptly be
delivered to RMR accompanied by payment of the Fee thereon to be due and
payable.  The Fee shall be pro-rated for any partial month this Agreement shall
be in effect.

 

The aggregate annual Fee paid in any fiscal year shall be subject to adjustment
as of the end of that fiscal year.  On or before the 30th day after public
availability of the Company’s annual audited financial statements for each
fiscal year, the Company shall deliver to RMR a notice setting forth (i) the
Revenues for such year, (ii) the Company’s computation of the Fee payable for
such year and (iii) the amount of the Fee theretofore paid to RMR in respect of
such year.  If the annual Fee payable for said fiscal year exceeds the aggregate
amounts previously paid with respect thereto by the Company, the

 

--------------------------------------------------------------------------------


 

Company shall pay such deficit amount to RMR at the time of delivery of such
notice.  If the annual Fee payable for said fiscal year as shown in such notice
is less than the aggregate amounts previously paid with respect thereto by the
Company, the Company shall specify in such notice whether RMR should (i) refund
to the Company payment in an amount equal to such difference or (ii) grant the
Company a credit against the Fee next coming due in the amount of such
difference until such amount has been fully paid or otherwise discharged.

 

2.                                       Section 14.1 of the Business Management
Agreement is hereby replaced in its entirety to read as follows:

 

PROCEDURES FOR ARBITRATION OF DISPUTES.  Any disputes, claims or controversies
between the parties (a) arising out of or relating to this Agreement or the
provision of services by RMR pursuant to this Agreement, or (b) brought by or on
behalf of any shareholder of the Company (which, for purposes of this
Section 14, shall mean any shareholder of record or any beneficial owner of
shares of the Company, or any former shareholder of record or beneficial owner
of shares of the Company), either on his, her or its own behalf, on behalf of
the Company or on behalf of any series or class of shares of the Company or
shareholders of the Company against the Company or any director, officer,
manager (including RMR or its successor), agent or employee of the Company,
including disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement,
including this arbitration agreement, or the charter or Bylaws of the Company
(all of which are referred to as “Disputes”), or relating in any way to such a
Dispute or Disputes shall, on the demand of any party to such Dispute be
resolved through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 14.  For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against directors, officers or managers of the
Company and class actions by a shareholder against those individuals or entities
and the Company.  For the avoidance of doubt, a Dispute shall include a Dispute
made derivatively on behalf of one party against another party.

 

3.                                       Section 14.2 of the Business Management
Agreement is hereby replaced in its entirety to read as follows:

 

ARBITRATORS.  There shall be three arbitrators.  If there are only two parties
to the Dispute, each party shall select one arbitrator within 15 days after
receipt of a demand for arbitration.  Such arbitrators may be affiliated or
interested persons of such parties.  If there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
shall each select, by the vote of a majority of the claimants or the
respondents, as the case may be, one arbitrator within 15 days after receipt of
a demand for arbitration.  Such arbitrators may be affiliated or interested
persons of the claimants or the respondents, as the case may be.  If either a
claimant (or all claimants) or a respondent (or all respondents) fail to timely
select an arbitrator then

 

2

--------------------------------------------------------------------------------


 

the party (or parties) who has selected an arbitrator may request the AAA to
provide a list of three proposed arbitrators in accordance with the Rules (each
of whom shall be neutral, impartial and unaffiliated with any party) and the
party (or parties) that failed to timely appoint an arbitrator shall have ten
days from the date the AAA provides such list to select one of the three
arbitrators proposed by AAA.  If such party (or parties) fail to select such
arbitrator by such time, the party (or parties) who have appointed the first
arbitrator shall then have ten days to select one of the three arbitrators
proposed by AAA to be the second arbitrator; and, if he/they should fail to
select such arbitrator by such time, the AAA shall select, within 15 days
thereafter, one of the three arbitrators it had proposed as the second
arbitrator.  The two arbitrators so appointed shall jointly appoint the third
and presiding arbitrator (who shall be neutral, impartial and unaffiliated with
any party) within 15 days of the appointment of the second arbitrator.  If the
third arbitrator has not been appointed within the time limit specified herein,
then the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

4.                                       This Amendment shall be effective as of
the day and year first above written.  As amended hereby, the Business
Management Agreement shall remain in full force and effect.

 

5.                                       The provisions of this Amendment shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

6.                                       This Amendment may be executed in
separate counterparts, each of such counterparts shall for all purposes be
deemed to be an original and all such counterparts shall together constitute but
one and the same instrument.

 

[Signature Page To Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Business Management and Shared Services Agreement to be
executed by their duly authorized officers, under seal, as of the day and year
first above written.

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Name:

Bruce J. Mackey Jr.

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name:

Adam D. Portnoy

 

 

Title:

President and Chief Executive Officer

 

4

--------------------------------------------------------------------------------